      1:19-cv-01198-JES-TSH # 77    Page 1 of 4                                     E-FILED
                                                      Tuesday, 04 August, 2020 01:50:13 PM
                                                               Clerk, U.S. District Court, ILCD

            IN THE UNITED STATES DISTRICT COURT
    FOR THE CENTRAL DISTRICT OF ILLINOIS, PEORIA DIVISION

PEORIA PROPERTY                     )
INVESTMENTS LLC f/k/a               )
Principal Securities, LLC,          )
                                    )
           Plaintiff,               )
                                    )
     v.                             )     No. 19-cv-1198
                                    )
THE CINCINNATI                      )
INDEMNITY COMPANY,                  )
                                    )
           Defendant.               )

                                   OPINION

TOM SCHANZLE-HASKINS, U.S. MAGISTRATE JUDGE:

     This matter comes before the Court on Defendant/Counter-plaintiff

The Cincinnati Indemnity Company’s (Cincinnati) Motion to Compel the

Inspection of the Insured Property (d/e 74) (Motion). For the reasons set

forth below, the Motion is ALLOWED in part and DENIED in part.

                              BACKGROUND

     Plaintiff/Counter-defendant Peoria Property Investments f/k/a

Principal Securities LLC (Peoria) owns a parking garage (Garage).

Cincinnati issued an insurance policy that provided coverage for losses due

to a collapse of the Garage. On June 16, 2017, a corner of the fifth floor of

the Garage collapsed (the Collapse). Peoria brought this action when

                                 Page 1 of 4
      1:19-cv-01198-JES-TSH # 77     Page 2 of 4




Cincinnati denied Peoria’s claim for the cost to repair the Collapse. The

cost of repair exceeded $1,000,000.00. The District Court has determined

at summary judgment that the Collapse was caused by decay. At issue is

“whether the decay that caused the collapse was hidden from view, and

whether Peoria knew of the decay or should reasonably have known of it.”

Opinion and Order entered January 31, 2020 (d/e 27), at 11.

      On July 12, 2017, Cincinnati’s consulting engineering August Domel,

Ph.D., P.E., S.E., of the firm Engineering Systems, Inc. (ESI), inspected the

Garage. Domel issued a report on his inspection of the Garage and the

Collapse. The Cincinnati Indemnity Company’s Answer to Plaintiff’s

Amended Complaint Affirmative Defenses and Counterclaim (d/e 8),

Exhibit A, ESI Investigative Report dated July 17, 2017 (Report). Cincinnati

listed Domel as a fact witness on its Rule 26(a) initial disclosures.

Plaintiff’s Opposition to Defendant’s Motion to Compel Inspection of the

Insured Property (d/e 76), Exhibit 2, Cincinnati Initial Disclosures, at 1.

      Cincinnati has now retained Domel as an expert witness and has

requested that Peoria make the Garage available to Domel for inspection in

order to prepare his expert report. Peoria objects to Domel’s reinspection

of the Garage until after Peoria has deposed Domel as a fact witness

during fact discovery. Peoria further objects to allowing Domel to reinspect

                                  Page 2 of 4
      1:19-cv-01198-JES-TSH # 77     Page 3 of 4




the entire Garage. Peoria argues that Domel should only be allowed to

reinspect the location of the Collapse.

      This Court has broad discretion to determine the sequence and

scope of discovery. See Crawford-El v. Britton, 523 U.S. 574, 598 (1998);

Fed. R. Civ. P. 26(b). In this case, the Court agrees that Domel’s

reinspection of the Garage should occur after he is deposed as a fact

witness during fact discovery. Cincinnati listed Domel as a fact witness.

Domel already inspected the Garage and issued the Report. Peoria should

be allowed to discover the factual information that Domel knew at the

relevant time as a fact witness. A reinspection could change Domel’s

deposition testimony with information that he gleaned from the second

inspection. Such deposition testimony would not reflect his knowledge of

the Garage and the Collapse at the time that he issued the Report. The

inspection therefore should follow the fact discovery deposition.

      Cincinnati, however, is entitled to use Domel as an expert witness.

As such, the Court agrees that he should be entitled to inspect the entire

Garage. Cincinnati must show that Peoria should have known of the decay

that caused the Collapse. The overall condition of the entire Garage may

be relevant to that issue. The Court agrees with Peoria that an inspection

three years after the Collapse may be of limited utility, but the cost to

                                  Page 3 of 4
      1:19-cv-01198-JES-TSH # 77   Page 4 of 4




Peoria is minimal and the more than $1,000,000.00 at issue is substantial.

A reinspection, therefore, is proportionate to the needs of the case. Fed. R.

Civ. P. 26(b). Domel may thereafter issue his expert report and Peoria may

depose him again as an expert witness during the expert discovery phase.

     THEREFORE, IT IS ORDERED that The Cincinnati Indemnity

Company’s Motion to Compel the Inspection of the Insured Property (d/e

74) is ALLOWED in part. Defendant/Counter-plaintiff’s expert witness

August Domel shall be entitled to inspect the entire Garage at issue after

Plaintiff/Counter-defendant Peoria Property Investments f/k/a Principal

Securities LLC deposes Domel as a fact witness during fact discovery.

ENTER: August 4, 2020


                             s/ Tom Schanzle-Haskins
                             TOM SCHANZLE-HASKINS
                       UNITED STATES MAGISTRATE JUDGE




                                Page 4 of 4
